Citation Nr: 1542592	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for left knee arthritis.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a renal mass/kidney cancer, to include as due to Agent Orange exposure, and to include entitlement to a temporary total rating (TTR) for kidney surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in Pittsburgh, Pennsylvania, before the undersigned Veterans Law Judge (VLJ), in September 2014.  A copy of the transcript of that hearing is of record.  Additional evidence received after the hearing in October 2014 was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2014); see also Disabled American Veterans v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The claims of entitlement to service connection for bilateral hearing loss and for a renal mass/kidney cancer are reopened in the decision below.  The reopened claims are REMANDED for additional evidentiary development to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  As pointed out on the title page, an aspect of the Veteran's claim for service connection for a renal mass/kidney cancer, is that a TTR is warranted for kidney surgery.  In the remand portion of this decision, development is requested regarding the issue of service connection for a renal mass/kidney cancer.  As a result, the claim of entitlement to a TTR for kidney surgery is being held in abeyance until the development is completed because these matters are inextricably intertwined.  


FINDINGS OF FACT

1.  A rating decision in January 2011 denied service connection for left knee arthritis and for bilateral hearing loss.  The Veteran was notified and did not appeal, and the decision became final.  

2.  Evidence received since the January 2011 rating decision as to the issue of entitlement to service connection for bilateral hearing loss, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection.  

3.  Evidence received since the January 2011 rating decision as to the issue of entitlement to service connection for left knee arthritis is cumulative of evidence previously of record and does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for left knee arthritis.  

4.  A rating decision in June 2011 denied service connection for a renal mass (cancer of the right kidney).  The Veteran was notified but did not appeal, and the decision became final.  


5.  Evidence received since the June 2011 rating decision as to the issue of entitlement to service connection for a renal mass/kidney cancer, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection.  


CONCLUSIONS OF LAW

1.  The January 2011 rating decision that denied entitlement to service connection for bilateral hearing loss and for left knee arthritis is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  As evidence received since the RO's January 2011 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015).  

3.  As evidence received since the RO's January 2011 denial is not new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for left knee arthritis are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

4.  The June 2011 rating decision that denied entitlement to service connection for a renal mass is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

5.  As evidence received since the RO's June 2011 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a renal mass/kidney cancer are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is reopening the claim of entitlement to service connection for bilateral hearing loss and for renal mass/kidney cancer.  The reopened claims are the subject of the remand below which calls for additional development.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed as to these issues.  

As to the claim for service connection for left knee arthritis, the VCAA amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Initially, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, an April 2013 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, included the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of the letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2013 letter mentioned above.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought in the April 2013 letter.  

In this case, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, and statements and testimony from the Veteran and his representative.  

The appellant was afforded the opportunity to testify before a VLJ in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding whether new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for left knee arthritis.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., DJD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In June 2013, the RO determined that new and material evidence had not been received to reopen the claims of service connection for bilateral hearing loss, arthritis of the left knee, or for renal mass (carcinoma).  No matter what the RO found, the Board must still determine whether new and material evidence has been submitted in these matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

Bilateral Hearing Loss

When the Veteran's original claim for service connection for bilateral hearing loss was denied in January 2011, it was noted that the STRs included an entrance examination report which showed runny ears about one year earlier.  He was treated during service for otitis media and for a sebaceous cyst in the left ear.  There were no reports of hearing loss during service, to include upon separation examination.  

Post service private records show hearing loss as early as 2005.  When examined by VA in November 2010, it was noted that the Veteran had a history of chronic otitis media prior to service.  He had a mastoidectomy in the 1990s in the left ear.  He reported significant noise exposure during service.  The examiner reviewed the claims file and noted that audiometric testing at time of service discharge showed no significant threshold shift as compared with the enlistment examination report.  Based upon the evidence presented with the records, which showed no change to hearing during the period of active service, it was the examiner's opinion that hearing loss was less likely as not the result of noise exposure during military service.  

In the January 2011 denial of service connection for bilateral hearing loss, the RO determined that there was no nexus to service of any current disability.  The Veteran was notified of the denial, including his appellate rights, by letter dated later that month.  He did not file an appeal.  He also did not submit new and material evidence relative to the claim within one year of the January 2011 denial letter.

In November 2012, the Veteran filed his current claim seeking service connection for bilateral hearing loss.  This appeal arises from the RO's decision in June 2013 that no new and material evidence had been submitted to reopen the claim of service connection for this condition.  The appeal continued, and in an October 2013 statement of the case (SOC), it was again determined that no new and material evidence had been received to reopen the claim.  

Evidence added to the claim file since the January 2011 denial includes additional private medical records dated through October 2014.  These documents include reports of continued hearing loss.  Also added to the record was the testimony of the Veteran at a September 2014 hearing which speaks to whether he currently has diagnosed bilateral hearing loss.  38 C.F.R. § 3.156 (2015).  

All of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This new evidence includes the more complete post treatment records which reflect continued treatment for bilateral hearing loss.  These post treatment records include an October 2014 statement as submitted by S.F.W, M.D., who opined that the Veteran's currently diagnosed hearing loss in the right ear was causatively related to his inservice noise exposure.  As to his left ear hearing loss, he opined that this was related to the Veteran's mastoid surgery performed in 2001.  

The Board concludes that these more updated treatment records, to include the medical opinion from 2014 in support of the Veteran's claim for service connection for bilateral hearing loss, constitute new and material evidence with respect to the issue of service connection for bilateral hearing impairment.  This private examiner's medical opinion as to the etiology of bilateral hearing loss was not previously of record at the time of the 2011 decision.  The evidence, presumed credible for purposes of reopening a previously disallowed claim, is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  Moreover, as discussed below, it triggers VA's duty to assist as it considers an alternative theory of entitlement.  See Shade, supra.  

The newly received evidence bears substantially upon the specific matter under consideration as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  Consequently, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  However, as explained in the remand below, further development is necessary before the Board can address the merits of the claim.  

Left Knee Arthritis

As previously noted, the January 2011 rating decision also denied service connection for left knee arthritis.  The evidence of record at the time included the STRs and post service VA and private treatment records.  

These records showed that while the Veteran was treated during service for left knee contusion with hemorrhage, no chronic left knee disorder was diagnosed during service, to include at time of service discharge.  Post service records showed ostearthritis in the knees as early as 2004, but there was no medical documentation that such was due to any incidence of service.  

The RO denied the claim in a January 2011 rating decision, finding that no residual or chronic left knee disability was shown following the inservice left knee injury.  The Veteran was notified of the denial by letter dated later that month, and he did not file an appeal.  He also did not submit new and material evidence relative to the issue within one year of the notice letter sent to him.

Evidence received since January 2011 included many more private and VA records, to include documents dated through 2014.  These records show continued reports of osteoarthritis in the left knee.  No report includes notation that the left knee osteoarthritis is related to any incidence of service.  Also added to the record was the testimony of the Veteran at a September 2014 hearing.  This testimony is simply a repeat of previously considered contentions.  

Following consideration of evidence both before and after January 2011, the Board finds that new and material evidence has not been received to reopen this claim.  It was already known at the time of the 2011 rating decision that the Veteran had osteoarthritis of the left knee.  What was not shown was a nexus between the inservice knee injury and the diagnosis of this disorder many, many years after service.  This continued to be the basis of the denial in 2013.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for left knee arthritis, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Renal Mass/Kidney Cancer

The Veteran's claim for service connection for a renal mass was denied by the RO in a June 2011 rating decision.  Evidence of record at that time included that the Veteran served in the Republic of Vietnam and was exposed to Agent Orange during service.  Also of record at that time were private records which showed that the Veteran had been found to have a renal lesion on the right kidney for which he underwent right renal CT guided cryo in 2011.  The claim was denied in that a renal mass, first noted many years after service, was not shown to be related to service.  It was further pointed out that renal mass was not a condition presumed to be due to Agent Orange exposure.  

The Veteran was notified of the denial, including his appellate rights, by letter dated later that month.  He did not file an appeal or submit new and material evidence relative to the claim within one year of the June 2011 notice to him of the denial of the claim.

Evidence added to the claims file since the June 2011 rating decision includes private records dated in 2010 (not previously of record) and thereafter.  Moreover, the Veteran provided testimony at the 2014 hearing.  It is found that the medical evidence submitted is new and material.  Specifically, it is noted that the Veteran was found to have kidney cancer in November 2012 and that he underwent a partial nephrectomy.  It is found that this evidence is new and material.  Specifically, it is noted that the Veteran continues to undergo treatment for the right renal mass, to include surgical procedures since the 2011 rating decision.  Medical personnel have not actually addressed whether there is a current kidney disorder (carcinoma) that is of service origin, exclusive of Agent Orange exposure.  

Thus, the Board concludes that these more updated treatment records which now show treatment and additional procedures regarding the kidney mass (carcinoma), constitute new and material evidence with respect to the issue of service connection for a renal mass/kidney cancer.  The September 2014 testimony also speaks to whether the Veteran currently has diagnosed cancer.  38 C.F.R. § 3.156 (2015).  

The newly received evidence bears substantially upon the specific matter under consideration as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  Consequently, the Veteran's claim of entitlement to service connection for a renal mass/kidney cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  However, as explained in the remand below, further development is necessary before the Board can address the merits of the claim.  


ORDER

New and material evidence having been received, the claims of entitlement to service connection for bilateral hearing loss and for a renal mass/kidney cancer, are reopened; to this extent only, the claims are granted.  

As new and material evidence has not been received, the claim of entitlement to service connection for left knee arthritis is not reopened, and the claim is denied.  


REMAND

As to the reopened claims of entitlement to service connection for bilateral hearing loss and for a renal mass/kidney cancer, it is the Board's conclusion that appropriate examinations should be conducted to address the etiologies of these conditions.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

As pointed out earlier, since the issue of service connection for a renal mass/kidney cancer is being remanded, the Board finds that the issue of a TTR based on the need for convalescence following kidney surgery must be held in abeyance, as the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of bilateral hearing loss.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

With regards to the Veteran's right ear hearing loss, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right ear disorder, to include hearing loss, had its onset during service or is otherwise related to the Veteran's military service.  The examiner should address the Veteran's reports of experiencing hearing loss since service.  

With regards to the Veteran's left ear hearing loss, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not that left ear hearing loss had its onset during service or is otherwise related to service.  

NOTE: In the report, the VA examiner should address the October 2014 statement by S.FW., M.D.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state the reasons, with specificity, why this question is outside the scope of a medical professional conversant in VA practices.  

3.  Following completion of the development requested in paragraph 1, above, the AOJ should refer the Veteran's claims folder to a suitably qualified VA examiner who has not previously provided an opinion, if possible.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and statements and testimony. 

The examiner should answer the following based on review of the evidence of record:

Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's renal mass/kidney cancer is causally or etiologically related to his military service, including his conceded herbicide exposure?  

The examiner should not base this opinion on the fact that the Veteran does not have a disorder for which presumptive service connection is available.  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  In other words, the examiner should consider whether the Veteran's current kidney disorder is directly related to his herbicide exposure in service.  

All opinions must be supported by reasons.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must provide reasons why this is so, and should state whether the inability is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.  Any necessary corrective action should be undertaken.

5.  The claims should be readjudicated.  If any benefit sought remains denied, issue a supplemental statement of the case and afford the opportunity respond.  The case should then be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


